Citation Nr: 1133481	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002 for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

As explained in greater detail below, the Board has remanded this claim three times, and it has also been the subject of two Joint Motions for Remand.  The Board recognizes that where a case has been remanded to the Board, the order of the Court of Appeals for Veterans Claims (Court) constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board further must ensure compliance with its own remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained below, the Board finds substantial compliance with its remand directives as well as those of the parties in their Joint Motions; accordingly, this case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  


FINDINGS OF FACT

1.  Prior to June 18, 2002, the Veteran had five nonservice connected disabilities with one disability ratable as 40 percent disabling and a total combined disability rating of 60 percent.

2.  The veteran was approximately 50 years old prior to June 18, 2002.  He has a high school education and work experience as an air conditioner installer and construction worker.

3.  The veteran was not precluded from securing and following some form of substantially gainful employment consistent with his education and work experience as a result of nonservice connected disabilities or his medication prior to June 18, 2002.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than June 18, 2002 for the grant of nonservice connected pension benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1-4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than June 18, 2002 for his receipt of nonservice-connected pension benefits.  For the reasons that follow, his claim shall be denied.  

Procedural History

Before turning to the merits of this decision, a brief recitation of the history of the Veteran's claim is instructive.  The Veteran first sought nonservice-connected pension benefits in a July 1997 claim.  Though his claim was initially denied and appealed, the RO granted the Veteran's claim in a February 2003 decision.  The RO assigned an effective date of June 18, 2002, the date that the Veteran had undergone a VA examination which the RO determined represented the first evidence of his entitlement to nonservice-connected pension benefits.  

The Veteran filed a Notice of Disagreement with that decision in June 2003, noting that he had filed his claim in July 1997, and stating his belief that his effective date should extend back to his original filing.  The RO issued a Statement of the Case in March 2004, and the Veteran filed a timely Substantive Appeal.  When this case first came before the Board in August 2005, the Board denied the Veteran's claim for an earlier effective date, finding that the June 18, 2002 examination was the first time that the evidence showed that the Veteran was entitled to the benefits he sought.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims.  In a March 2007 Joint Motion for Remand, the parties highlighted three inadequacies with the Board's decision that required a remand.  First, that the Board misstated the "preponderance of the evidence" standard.  Second, that the Board provided an inadequate statement of reasons and bases for its decision with regard to the Veteran's bilateral wrist disability.  And third, that the Board and the RO had not considered whether the Veteran's prescription medications contributed to the Veteran's inability to work.

Accordingly, when the case returned to the Board in January 2008, the Board remanded the Veteran's claim.  Specifically, the Board instructed the RO to provide the Veteran with updated notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain an opinion regarding the effect of the Veteran's prescription medicine on his employability.  

Following this development, the case returned to the Board in August 2008, and in a decision from that month, the Board denied the Veteran's request for an earlier effective date.  The Veteran again appealed to the Court.  In a June 2009 Joint Motion, the parties found that the Veteran was not provided with an adequate medical examination and that the Board's decision was not supported by an adequate statement of reasons and bases.  Both inadequacies were predicated on the fact that there was no evidence regarding the Veteran's employability prior to the June 18, 2002 examination in which he was found to be disabled.  

Given this August 2008 Joint Motion, the Board remanded the claim in November 2009 with instructions that a VA examiner offer an opinion as to the Veteran's employability prior to June 2002, including a consideration of the types of employment that he would have been suited to.  Such an opinion was offered in January 2010; in a May 2010 remand, however, the Board found this opinion to be inadequate.  Specifically, the Board noted that the examiner did not opine as to the Veteran's work history and the types of specific employment for which he would have been suited.  Another opinion was thus obtained in June 2010, and the case has now returned to the Board.  



Law and Analysis

Turning to the merits of the claim, unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  With specific respect to claims for disability pensions, the applicable regulation provides that "an award of disability pension may not be effective prior to the date entitlement arose."  38 C.F.R. § 3.400(b)(1).  

In this case, there is no question that the Veteran first submitted his claim for nonservice-connected pension benefits on July 10, 1997.  At that time, he asserted that he experienced hypertension, dizziness, a backache, and muscle and joint aches.  He reported that he had a high school education and work experience as an air conditioning installer and construction worker, but had not worked since 1988 due to various disabilities.  As noted above, the RO granted nonservice connected pension benefits as of June 18, 2002, the date of a VA examination report that contained evidence sufficient to find that the veteran's disabilities were so severe as to cause permanent and total unemployability.  

Although there are provisions that provide for a retroactive grant of pension benefits under certain circumstances, see 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii), it is neither contended nor shown that the veteran fits within this exception.  Instead, the Veteran has consistently asserted that the evidence was sufficient to grant his claim as of the date of receipt of the claim and requests that an effective date of July 10, 1997, be assigned for the grant of pension benefits.  Accordingly, the Board will focus on whether the veteran met the criteria for permanent and total disability before June 18, 2002.

Thus, the Board must determine when the medical evidence shows that the Veteran was unable to secure and follow some form of gainful occupation due to disability.  The Board notes that the Veteran is not disputing the schedular rating assignments for his various disabilities as of June 2002, nor is he disputing the finding of his inability to secure and follow a gainful occupation as of that date.  Accordingly, the discussion of when entitlement to nonservice connected pension benefits arose will be limited to the time period prior to June 2002.

The two ways that permanent and total disability can be shown under the law are: (1) the veteran must be unemployable as a result of a lifetime disability (the "subjective" standard which is based on the disabilities, age, occupational background, and other related factors of the individual veteran whose claim is being adjudicated); or, even if not unemployable, (2) the veteran must suffer from a lifetime disability which would render it impossible for the average person with the same disability to follow a substantially gainful occupation (the "objective" standard which is based on the percentage ratings assigned for each disability from VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the minimum percentage rating requirements for total ratings based on unemployability in 38 C.F.R. § 4.16(a); and the permanence of those percentage ratings for pension purposes required by 38 C.F.R. § 4.17.  See 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19.

In making a determination of permanent and total disability for pension purposes, VA must first apply the percentage standards of 38 C.F.R. § 4.16(a) and the other requirements of 38 C.F.R. § 4.17 (the objective standard).  If a permanent and total disability rating is not warranted under the objective standard and the veteran is unemployable, the RO should refer the claim to the adjudication officer for consideration of entitlement to a permanent and total disability rating on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a permanent and total disability rating could have been assigned on an extra-schedular basis under 38 C.F.R. § 3.321(b)(2) should have been considered).

In this case, the RO correctly evaluated the Veteran's disorders according to the "objective" or "average person" standard in that the RO assigned ratings in 1997 for the Veteran's disabilities in accordance with the Schedule for Rating Disabilities. The Board notes, however, upon review of the record, that other compensable ratings might have been assigned for some of the Veteran's disabilities, as the RO in 1997 rated only tricuspid insufficiency as 30 percent disabling and polyarthralgia as noncompensable.  Specifically, the Veteran's hypertension, low back disability, right ankle arthritis, right knee disorder, and bilateral wrist pain could have been assigned separate ratings as discussed below.

It is important to point out at this juncture that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

With respect to the Veteran's heart disabilities, using the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007, the RO assigned a 30 percent rating for hypertension and tricuspid insufficiency with systolic murmur.  A 30 percent evaluation is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where more than one acute episode of congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating may be assigned when there is evidence of chronic congestive heart failure, or; a workload of 3 METs of less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of less than 30.

The Board notes that the regulations pertaining to hypertensive heart disease were changed on January 12, 1998.  Prior to that date, a disability characterized by definite enlargement of the heart, sustained diastolic pressure hypertension of 100 or more, and moderate dyspnea on exertion was evaluated as 30 percent disabling; with marked enlargement of the heart, confirmed by roentgenogram, or the apex beyond midclavicular line, sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced, dyspnea on exertion, and more than manual light labor precluded was evaluated as 60 percent disabling.  A disability with definite signs of congestive heart failure and more than sedentary employment precluded was evaluated as 100 percent disabling.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, VA should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 3.114.

The regulations in effect prior to January 12, 1998 were substantively similar to the current regulations, except that the current regulations provide for the assignment of a 10 percent rating in more instances than in the prior regulations.  Thus, as they pertain to the Veteran, they are not substantively different or more advantageous so that one version should be applied in lieu of another.

The Schedule also allows for separate evaluation of hypertensive vascular disease (hypertension) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Specifically, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.

Private medical records dated July 1993 to January 1998 include evidence of heart disease and hypertension with medication prescribed therefore and findings in 1993 and 1994 that his hypertension was well controlled.  A notation in May 1998 shows that he reported being dizzy after walking on the treadmill for six minutes, but that he had forgotten to take his blood pressure medication.

Upon VA examination in August 1997, the Veteran was shown to have diagnosed hypertension, tricuspid insufficiency with systolic murmur, polyarthralgia and myalgia.  He was found to have an enlarged heart approximately one finger to the mamillary line and a relatively short systolic murmur over the apex at the heart.  The Veteran's rhythm was described as "regular, 84-90" and his blood pressure "varies just slightly, sitting 130/100, recumbent 140/100, standing 130/100."  Respirations were 18; respiratory and digestive systems were all negative.

The evidence shows that the Veteran's hypertension and hypertensive heart disease could have been rated prior to June 2002 as 30 percent disabling under Diagnostic Code 7007 and 10 percent disabling under Diagnostic Code 7101.  Specifically, the evidence shows diastolic pressure of predominately 100 and systolic pressure not over 140, as well as an enlarged heart approximately one finger to the mamillary line with a relatively short systolic murmur over the apex at the heart.  With respect to the regulations in effect prior to January 1998, the Board finds that an evaluation greater than 30 percent for hypertensive heart disease would not be warranted as the evidence dated prior to June 2002 does not demonstrate marked enlargement of the heart, confirmed by roentgenogram, or the apex beyond midclavicular line, or dyspnea on exertion.  Similarly, neither a disability with definite signs of congestive heart failure nor preclusion of more than sedentary employment is shown so that assignment of a 100 percent evaluation would be appropriate.

Thus, the Board finds that the preponderance of the evidence dated prior to June 2002 supports assignment of a 10 percent rating for the Veteran's hypertension and a separate 30 percent rating for tricuspid insufficiency with systolic murmur.  Because these ratings stem from disabilities affecting a single body system, they equate to a single disability rating of 40 percent for the purposes of determining whether schedular rating criteria are met for pension purposes under 38 C.F.R. § 4.16(a).

With respect to the Veteran's "arthralgias," in its October 1997 rating decision, the RO evaluated the Veteran's complaints of various joint and muscle aches as one disability (polyarthralgia) and assigned a noncompensable evaluation.  The Board, however, finds that each disability could be separately rated as set forth below.

A record dated in June 1997 reveals that the Veteran complained of radiating low back pain.  His extremities showed no edema, his back was evaluated as non-tender with no swelling, and degenerative joint disease in his right knee was noted.  An undated orthopedic record shows that the Veteran's low back was evaluated as non-tender, no pain was noted with rotation, the examiner also noted that the veteran's straight leg raising was negative, and that he had some pain on flexion.  His right knee was found to be consistent with medial lateral patellar-femoral pain and tenderness.  The diagnostic impressions rendered were mechanical low back pain, patella-femoral syndrome, and degenerative joint disease.

Upon VA examination in August 1997, the Veteran complained of arthritic pain in his ankles, wrists, knees and to a lesser degree in his shoulders.  It was noted that there was a certain weakness in using the muscles, squeezing the hand, moving the legs, etc., but that there was no noticeable atrophy of the muscles.  X-rays of the Veteran's knees were reported as normal; the Veteran's right ankle showed a right ankle anterior joint osteophyte change consistent with mild degenerative disease (osteoarthritis), and the left ankle was determined to be normal.  There was no mention of x-rays taken of the wrists.  Diagnoses of polyarthralgia and myalgia were rendered.

Treatment notes dated in 1997 include complaints of joint pain and lower back pain with findings of the Veteran's knees having a good range of motion and being non-tender with no edema.  His ankles were evaluated as normal, his lungs were clear, and his heart was evaluated as having a regular rhythm. Diagnostic impressions included joint pains.  X-rays dated in August 1997 show a normal lumbosacral spine.  X-rays dated in November 1997 show a normal right knee and a right ankle with density adjacent to the lateral malleolus of questionable etiology and significance.  The treatment records do not include any specific findings with respect to the Veteran's complaints of bilateral wrist pain.

Physical therapy records dated in 1997 and 1998 reflect complaints of right ankle, left knee and low back pain.  The therapist noted that the Veteran was able to sit for 20 minutes prior to low back pain, walk three blocks (1/4 a mile), and lift 20 pounds from the floor, although not repetitively.  The range of motion for his trunk was diagrammed as 50 degrees, 40 degrees, 30 degrees on the right and 50 degrees on the left; the strength of his trunk was evaluated as 4/5 and there was no tenderness to palpation of his lumbar spine.  The Veteran's right knee motion was limited to 110 degrees and the left knee was measured at 130 degrees; his right knee was evaluated as demonstrating strength of 4/5.  There was moderate patella-femoral pain and mobility in the right knee.  Treatment was noted to be initiated for range of motion strengthening of the trunk and right lower extremity.  Under the assessment portion of the report, the therapist noted that the Veteran was not on an exercise program and could benefit and increase his functional level.  The therapist also stated that the Veteran's "functions level appropriate for work conditioning non-labor."

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on x- ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran. In accordance therewith, and in accordance with 38 C.F.R. § 4.59, which requires consideration of painful motion with any form of arthritis, the veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

The objective medical evidence dated prior to June 2002 does not show that the Veteran experiences ankylosis of the right knee, a cartilage disorder of the knee, compensable limitation of leg flexion or extension, tibia or fibula impairment or genu recurvatum, so that evaluations for a right knee disorder would not be appropriate under Diagnostic Codes 5256, 5258 or 5259, 5260, 5261, 5262, or 5263, respectively, found at 38 C.F.R. § 4.71a.  The evidence does show, however, that the right knee has been evaluated as consistent with medial lateral patellar-femoral pain and tenderness and that the veteran has been assessed as having degenerative joint disease.

As the record does not contain x-ray evidence of degenerative joint disease in the knee, a compensable evaluation under Diagnostic Code 5003 is not appropriate.  Nonetheless, because the evidence shows medial lateral patellar-femoral pain and tenderness in the right knee, the Board finds that - when resolving all reasonable doubt in favor of the veteran - the right knee disorder could be the functional equivalent of slight knee impairment under Diagnostic Code 5257 and a 10 percent rating could be assigned on this basis.

With respect to the Veteran's complaints of right ankle pain, the Board finds that the diagnosis of osteoarthritis is supported by x-ray findings.  The evidence does not show that the veteran has a moderate or marked limitation of motion to allow for assignment of a rating based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Nonetheless, a 10 percent rating for the Veteran's right ankle arthritis could be assigned on the basis of pain and x- ray evidence of arthritis under Diagnostic Code 5003.

As for the Veteran's wrists, the Board notes that his complaints of wrist pain are not substantiated by x-ray findings.  Consequently, a 10 or 20 percent rating under Diagnostic Code 5003 on the basis of x-ray evidence without limitation of motion would not be appropriate.  

Moreover, even if there were x-ray evidence of arthritis in the wrist joints, Diagnostic Code 5003 provides that the single rating of 10 percent or 20 percent on the basis of x-ray involvement of 2 or more major joints or 2 or more minor joint groups will not be combined with ratings based on limitation of motion.  Because the Board is assigning 10 percent rating for the right ankle under Diagnostic Code 5003 on the basis of painful motion (the equivalent of limitation of motion pursuant to Hicks v. Brown, 8 Vet. App. 417 (1995)), even if the record contained x-ray evidence of arthritis of one or both wrists, the Veteran could not be assigned a separate 10 or 20 percent rating for the wrists using Diagnostic Code 5003 on the basis of x-ray evidence of arthritis without limitation of motion.  Consequently, the Board concludes that the evidence prior to June 2002 does not support the assignment of a compensable rating for either wrist, or for both wrists.

Turning to the Veteran's back disorder, the Board notes that the spine was evaluated as non-tender with no swelling and x- rays were reportedly normal.  Prior to June 2002, there were no diagnoses of intervertebral disc syndrome, sacro-iliac injury or weakness, or lumbosacral strain, nor was there any objective medical evidence of residuals of vertebra fracture, ankylosis of the spine (complete bony fixation), ankylosis of the cervical spine, dorsal spine, or lumbar spine, or limitation of the cervical or thoracic spine so as to warrant ratings under the various diagnostic codes in effect prior to the grant of benefits effective June 2002.  There is, however, evidence of mechanical back pain with some limitation of flexion ability in the lumbar spine.  In addition, it was noted upon examination that the functional effects of the Veteran's lumbar disorder included an inability to sit or stand for long periods.  Thus, the Board finds that when resolving all reasonable doubt in favor of the Veteran, his back disorder could be considered as the functional equivalent of moderate limitation of motion of the lumbar spine.  Accordingly a 20 percent evaluation is appropriate for assignment under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that although the Veteran has complained of left knee pain over the years, the medical evidence does not include references to the left knee nor to a diagnosis of a left knee disorder.  Thus, a rating for the Veteran's left knee is not appropriate.

Given the ratings as set out above, the Board finds that the Veteran's disability ratings did not meet the numerical criteria for a total disability rating under the objective standard or the criteria set forth in 38 C.F.R. § 4.16(a) prior to June 18, 2002.  Specifically, a total disability rating may be assigned where there is at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, or where there is one disability rated as 60 percent disabling.  As set forth above, the Board finds that prior to June 2002, the Veteran had the following disabilities: hypertension and tricuspic insufficiency, rated as 10 and 30 percent disabling respectively but treated as a single, 40 percent disability; a lumbar spine disability, rated as 20 percent disabling; right knee impairment, rated as 10 percent disabling; and right ankle arthritis, rated as 10 percent disabling.  

Using the Combined Ratings Table found at 38 C.F.R. § 4.25, the Veteran has one disability rated as 40 percent disabling with a combined rating of 60 percent prior to June 18, 2002.  As such, the Veteran did not meet the preliminary requirements prior to June 2002 and the Board must find that the Veteran did not meet the requirements for a permanent and total disability rating under the objective standard of the regulations during the period in question.

If a permanent and total disability rating is not warranted under the objective standard and the Veteran is unemployable, the RO should refer the claim to the adjudication officer for consideration of entitlement to permanent and total disability rating on an extra schedular basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the subjective standard).  Section 3.321(b)(2) of the regulations reiterates the requirement of 38 C.F.R. § 4.17(b) that a veteran be "unemployable" before the RO may refer the case to the adjudication officer.  In addition, the regulation requires the RO to consider the issue of unemployability in the context of the Veteran's disabilities, age, occupational background, and other related factors.  See 38 C.F.R. § 3.321(b)(2).

The two Joint Motions in this case found the Board's findings with regards to the Veteran's "subjective" unemployability to be inadequate.  Specifically, the March 2007 Joint Motion asked the Board to consider the effect that the Veteran's prescription medication had on his employability, and the June 2009 VA examination asked the Board to consider the Veteran's employability with respect to his previous occupational background.  Each of these issues is addressed below.  

The Veteran was born in 1952; thus, he was approximately 50 years old during the period in question.  He has a high school education and work experience as an air conditioner installer and construction worker.  He contends that he was primarily prevented from working since 1988 due to hypertension, fatigue, and back pain.  

The medical evidence does not show that any of his disorders were more than 40 percent disabling prior to June 2002 nor that he was permanently and totally disabled due to a combination of disorders.  Physical therapy notes specifically included the finding that the Veteran's functional level was appropriate for non-labor work conditioning and there is no suggestion in any of the medical records that he was incapable of performing some sort of non-labor work prior to June 2002.  In a January 2010 opinion, the VA examiner who examined the Veteran in 2002 concluded that the evidence prior to that time did not show that the Veteran was unemployable.  In a more detailed June 2010 statement, this same examiner stated that, prior to 2002, the Veteran would have been able to work as a maintenance person, mechanic, or air conditioning installer.  She wrote that x-rays from that time did not show that the Veteran had significant arthritis, and that his cardiac disabilities would have caused him no limitation.  She also wrote that her conclusion is bolstered by the fact that that his physical therapy evaluations did not show that he was disabled at that time.  Although the particular conclusions offered in the physical therapy notes may not agree with the particular conclusions offered by the VA examiner as to the type of employment for which the Veteran was capable, there was, nevertheless, no conclusion that the Veteran was not employable. Thus, the Board finds that the preponderance of the evidence is against a conclusion that the Veteran's educational level was so deficient or his disorders so severe as to preclude all forms of substantially gainful employment prior to June 18, 2002.

Before the Court, the Veteran's previous attorney indicated that VA examiners in 1997 and 2002 noted the Veteran's peculiar somnolent affect, his very soft manner of speech.  It was also noted that the examiners stated he was on cyclobenzaprine, a muscle relaxer which carried as a common side effect drowsiness and a tendency to impair mental or physical abilities.  In addition, the attorney stated that the anti-hypertensive drug the veteran was taking in 1997, Benazepril, can also have the side effect of asthenia and fatigue.  The Board remanded the appeal in January 2008 for a physician's opinion as to as to how these side effects impacted the appellant's ability to work prior to June 18, 2002.

In April 2008, a VA physician noted that the veteran was 55 years old and he was seen in 2002.  The physician noted reviewing the claims file.  The physician indicated that she was asked to provide an opinion as to the impact of any side effects from his medications that he was taking for his non service connected pension on his ability to function and on his employability prior to 2002.  A specific reference was made in the Board remand to Benazepril which he was taking in 1997; also that he had been taking Cyclobenzaprine.  Review of the medical literature indicated that although Benazepril could in a very, very small number of patients have the side effect of fatigue, this was extraordinarily rare.  Cyclobenzaprine could also have side effects much more commonly of drowsiness; however, other medications were available if the treating physicians felt that this was causing the patient to be excessively somnolent.  The physician noted physical therapy notes from Cooper Green Hospital dated in July 1998, after the Veteran had had physical therapy for eight weeks, two times a week; they noted that the Veteran demonstrated 100 percent understanding of body mechanics, that he made slow, steady progress with his physical therapy, and was able to demonstrate his physical therapy exercises.  Numerous other notes were reviewed in the chart and did not describe him to be hypersomnolent.  Specifically, in 2002 when this physician saw him, this physician did not observe him to be overly somnolent or to have excessive adverse side effects on his medications.  Therefore, it was the physician's opinion that the medications the Veteran was taking for his nonservice connected pension had no impact on his ability to function, nor on his employability prior to June 18, 2002.

In summary with respect to the "subjective" factors, the Board concludes that the preponderance of the evidence is against the Veteran's claim that he was unemployable by reason of his disabilities prior to June 2002, even when those disabilities are assessed in the context of subjective factors such as his age, occupational background, education, and medication.  

The Board also notes with regard to the Veteran's disabilities that the descriptions in the medical reports of the degree and extent of the Veteran's disabilities contrast significantly with descriptions of the kinds of disabling conditions contemplated by the regulations as permanently and totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) ("permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden... .").  

Given the evidence as outlined above, the Board finds that when considering the evidence of record prior to June 18, 2002, in the light most favorable to the Veteran, the earliest possible date on which entitlement to nonservice connected pension benefits may be granted is June 18, 2002, as the date entitlement arose.  Although VA certainly received the actual claim long before that date, because the medical evidence did not show that the veteran was unable to secure and follow a substantially gainful occupation before June 18, 2002, the date of claim cannot be the date assigned as the effective date of the grant of benefits.  The Board fully acknowledges that the Veteran has not worked since 1988 and believes that he was physically unable to work at the time he filed his application in 1997, however, the medical evidence does not support that proposition.  Consequently, an effective date prior to June 18, 2002 for nonservice connected pension benefits is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 ; 38 C.F.R. §§ 3.400, 4.1-4.17.

Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  The Veteran's claim for benefits was granted in a February 2003 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, in its January 2008 remand, the Board directed that the Veteran be provided with updated notice, including information regarding the evidence needed to substantiate his claim, information regarding service connection and effective dates, and information regarding what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  That updated notice was provided to the Veteran in February 2008.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal, and the Board has also obtained numerous opinions from VA examiners regarding the Veteran's claim.  

As noted above, as this case has been the subject of both Joint Remands and Board remands, the Board must ensure compliance with each.  

The first Joint Remand in March 2007 found that the Board misstated the "preponderance of the evidence" standard, that the Board provided an inadequate statement of reasons and bases for its decision with regard to the Veteran's bilateral wrist disability, and that the Board and the RO had not considered whether the Veteran's prescription medications contributed to the Veteran's inability to work.  Each of these issues has been addressed in the preceding opinion; notably, the Board remanded the Veteran's claim in January 2008 in order that a VA examiner could opine as to the effect that the Veteran's prescriptions had on his employment, and such an opinion was offered in April 2008.  Thus, the directives of both the March 2007 Joint Remand and the January 2008 Board remand have been accomplished.  

The June 2009 Joint Motion found that there was no evidence regarding the Veteran's employability with respect to his occupational background prior to June 2002, and thus concluded that the Board's decision was not supported by an adequate statement or reasons and bases.  In November 2009, the Board remanded the Veteran's claim in order that such an opinion could be offered.  Finding that a January 2010 opinion was not detailed enough, the Board again remanded the claim in May 2010.  Another opinion was thus obtained in June 2010 and has been cited above.  Accordingly, the Board finds compliance with both the June 2009 Joint Remand and the November 2009 and May 2010 Board remands.  

For the foregoing reasons, the Board finds substantial compliance with both its remands and with the Joint Motions.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial compliance with the terms of the Board's remands is required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An effective date prior to June 18, 2002 for the grant of nonservice connected pension benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


